DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received November 2, 2022:
Claims 2-3 have been canceled as per Applicant’s request. Claims 1 and 4-23 are pending with claims 12-23 withdrawn as being drawn to an unelected invention.
The previous prior art rejection relying upon US 2013/0260265 (Shimizu et al.) as the primary reference has been withdrawn in light of the amendment.  Portions of the previous prior art rejection relying upon US 2018/0114977 (Sakamoto et al.) as the primary reference are maintained with slight changes as well as the introduction of a new prior art reference to render obvious the newly cited claim limitations.  All changes to the rejection are necessitated by the amendment.  Thus, the action is final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0114977 (Sakamoto et al.) in view of US 2018/0248189 (Pan et al.) and US 2010/0055531 (Ohmori et al.) as evidenced by the MSDS sheets for platinum and titanium dioxide).
	As to claim 1, Sakamoto et al. teach a metal-air battery (para 0040) comprising: an anode layer comprising a metal (i.e. lithium; para 0040); a cathode layer comprising an electrically conductive metal oxide (para 0076 has lithium titanium oxide as a conductive additive); a solid electrolyte layer between the anode layer and the cathode layer (para 0057).
	Sakamoto et al. do not teach (a) a bonding layer disposed between the cathode layer and the solid electrolyte layer, and bonding the cathode layer to the solid electrolyte layer, wherein a thickness of the bonding layer is about 10 nm or less, (b) wherein a thickness of the bonding layer comprises at least one of Pt, Au, Mn, Co, Ni, Cr, V, Fe, Pb, or Sn, (c) such that the electrically conductive metal oxide has a melting point lower than a melting point of the cathode layer.
	With respect to (a): Pan et al. teach solid state lithium air batteries (para 0049, 0061), wherein a binder resin is placed on the active layer in a 1 nm – 10 µm thickness (para 0049) (overlaps the claimed range thus renders it obvious).  The motivation for placing a binder resin layer covering the surface of the active material layer (claimed bonding layer for bonding the cathode layer to the solid electrolyte layer) is to protect the cathode active material layer (para 0049). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to place a binder resin layer covering the surface of the active material layer (claimed bonding layer for bonding the cathode layer to the solid electrolyte layer) to protect the cathode active material layer.  
	With respect to (b): Ohmori et al. teach an electrochemical cell including an air electrode (para 0007), wherein a material known to act as an adhesive with the air electrode includes Pt (para 0063). The substitution of one know adhesive (Pt; in Ohmori et al.) for another (resin; in Pan et al.) would yield the predictable result of providing an adhesive/bonding layer.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute Pt for resin as the adhesive/bonding layer, as the substitution would have yielded the predictable result of acting as an adhesive/bonding layer.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (c): The melting point relationship as claimed would be achieved, as the melting point of platinum is lower than that of titanium dioxide.  See the MSDS sheets provided (titanium dioxide in the Office Action dated August 5, 2022; platinum in this current action).
	As to claim 4, Sakamoto et al. teaches titanium oxide as the electrically conductive metal oxide (para 0076) (encompasses TixOy wherein 0<x≤2 and 0<y≤3, thus rendering it obvious).
	As to claim 5, Sakamoto et al. teach that the cathode layer is porous (para 0056).
	As to claim 6, Sakamoto et al. teach that the cathode layer is between 5-30% porous by volume (para 0056) (overlaps the claimed invention, thus renders it obvious).
	As to claim 8, Sakamoto et al. teach of NaSICON, garnet, and perovskite materials electrolyte materials (para 0057). 
	As to claim 9, Sakamoto et al. exemplifies material is Li7Lz3Zr2O12 (para 0065) (claimed LiaLa3Zr2O12 at a=7).  
	As to claim 11, Sakamoto et al.’s cathode layer does not comprise an organic electrolyte (note: only inorganics listed) (para 0057).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Pan et al. and Ohmori et al., as applied to claim 1 above, further in view of Ishikawa et al. 
	As to claim 7, Sakamoto et al. do not teach that the specific surface area of the cathode layer is about 1 square meter per gram or more, based on a total specific surface area of the cathode layer.
	However, Ishikawa et al. teach of a metal-air cell (abs), wherein a porous cathode of a large specific surface is selected, so that a large amount of oxygen can be taken in and a large amount of current can be generated (para 0021).  Accrodingly, having the specific surface area of the cathode layer is about 1 square meter per gram or more, based on a total specific surface area of the cathode layer (i.e. a large specific surface area) would be routine optimization – the discovery of optimum or a workable range – for allowing a large amount of oxygen through to generate a large amount of current, wherein routine optimization has been held to be obvious by the Office; see MPEP 2144.05(II).
Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have the specific surface area of the cathode layer be about 1 square meter per gram or more, based on a total specific surface area of the cathode layer (i.e. a large specific surface area), as this is routine optimization that  is merely the discovery of optimum or a workable range – for allowing a large amount of oxygen through to generate a large amount of current – which has been held to be obvious by the Office; see MPEP 2144.05(II).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Pan et al. and Ohmori et al., as applied to claim 1 above, further in view of US 2016/0064785 (Kim et al.). 
	As to claim 10, Sakamoto et al. teaches of the presence of current collectors for the electrodes (para 0040) (fig. 1 – current collector [112] on cathode [114]).  Sakamoto et al. do not teach a gas diffusion layer on at least one surface of the cathode layer.
	However, Kim et al. teach of a lithium air battery (abs).  The current collector is porous and serves as a gas diffusion layer for air (para 0080).
The combination of the teaching of Kim et al. (regarding having the current collector be porous and using it as a gas diffusion layer) with Sakamoto et al. (having a current collector without a specified structure) would yield the predictable result of providing an operable cell (that allows air to the cathode).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine a current collector with a porous structure to act as a gas diffusion layer, as the combination would yield the predictable result of providing an operable cell (that allows air into the cathode).
Response to Arguments
Applicant's arguments filed November 2, 2022 have been fully considered but they are not persuasive. 
	Regarding the remarks directed towards the rejection relying upon Shimizu as the primary reference – this rejection has been withdrawn in light of the amendment. Thus, these are arguments are moot.
	Regarding the arguments regarding the rejection relying on Sakamoto as the primary reference:
	Applicant argues that the amendment (regarding the material of the bonding layer) overcomes the rejection of record.  
	Examiner submits that in light of this amendment, newly cited Ohmori et al. is relied upon to render the limitation obvious.  Thus, the argument is not persuasive, and the rejection of record is maintained.  
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Ishikawa and Kim) do not cure the deficiencies of the rejection applied to the independent claim (Sakamoto in view of Pan).  Applicant does not argue how the combination is not proper.  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759